Citation Nr: 0016772	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease as due to exposure to Agent Orange.

2.  Whether the claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) is well grounded 
and if so, whether the claim should be granted. 

3.  Whether the claim of entitlement to service connection 
for back disability, to include as due to the service-
connected left knee disability, is well grounded and if so, 
whether the claim should be granted. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability, status-post 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  He served in the Republic of Vietnam from September 
27, 1968 to July 18, 1969.  He was awarded the Vietnam 
Service Medal, the Republic of Vietnam Commendation Medal, 
the National Defense Service Medal and the Vietnam Combat 
Ribbon with device. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Although the issue of entitlement to 
an increased evaluation for duodenal ulcer was addressed in 
the Statement of the Case, it was not addressed by the 
veteran in his substantive appeal.  In addition at the 
October 1999 hearing at the Louisville, Kentucky RO before 
the undersigned Board member, the veteran provided 
clarification that he was not seeking appellate review 
regarding that issue.  Therefore, the issues remaining for 
appellate review are those listed on the front page of this 
decision. 

The Board observes that the RO denied service connection for 
chronic bronchitis with emphysema on a non-Agent Orange basis 
in a December 1976 rating decision.  This determination was 
upheld by the Board in a July 1978 decision.  The veteran's 
current claim is for chronic obstructive pulmonary disease as 
due to exposure to Agent Orange, which was not addressed in 
the prior decision.  As such, the issue has been framed as 
that listed on the front page of this decision.  

The issues of entitlement to service connection for PTSD, 
back disability, to include as due to the service-connected 
left knee disability, and entitlement to an evaluation in 
excess of 10 percent for left knee disability will be 
addressed in the remand at the end of this action. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chronic obstructive pulmonary disease as due to exposure to 
Agent Orange is not plausible. 

2.  There is medical evidence of a current diagnosis of PTSD 
due to in-service stressors.

3.  There is medical evidence of a nexus between the 
veteran's degenerative joint disease of the lumbar spine and 
the service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic obstructive pulmonary disease as due to exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claims of entitlement to service connection for PTSD 
and back disability to include as secondary to the service-
connected left knee disability are well grounded.  
38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
established for disease initially diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In addition, 38 C.F.R. § 3.310(a) (1999) provides 
that a disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  Further, any increase in severity of a 
nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim for secondary service connection, must, as must all 
claims, be well grounded. 38 U.S.C.A. § 5107(a); see Buckley 
v. West, 12 Vet. App. 76, 84 (1998); Dinsay v. Brown, 9 Vet. 
App. 79, 86 (1996); Jones v. Brown, 7 Vet. App. 134, 137 
(1994) (requiring medical evidence showing relationship 
between a service-connected disability and a condition 
claimed to be secondarily service connected).

I.  Entitlement to service connection for chronic obstructive 
pulmonary disease as due to exposure to Agent Orange.  

Service medical records reflect that the veteran's lungs and 
chest were found to be normal during a March 1968 enlistment 
examination.  A chest X-ray was negative.  In the 
accompanying Report of Medical History, the appellant 
indicated that he had had chronic and frequent colds prior to 
service.  The examiner indicated that the veteran had 
frequent rhinitis, usually afebrile, with no medication prior 
to service.  X-rays of the chest, conducted in April 1968, 
were within normal limits.  In March 1969, the veteran was 
seen for complaints of a head cold and sore throat.  A 
notation of bronchitis and pharyngitis was reported.  Service 
medical records contain no diagnosis of chronic obstructive 
pulmonary disease and are otherwise negative for pertinent 
complaints or abnormal findings.  A February 1970 separation 
examination report reflects that the veteran's lungs and 
chest were found to be normal.  A chest X-ray was negative.  

Numerous post-service VA, private and Social Security medical 
reports, dating from 1970 to 1999, are of record.  These 
reports reflect that a private X-ray of the chest, performed 
in November 1970, was negative.  When examined by VA in 
February 1971, a diagnosis of asthmatic bronchitis was 
recorded.  Subsequent reports reflect that diagnoses of upper 
respiratory infection and early emphysema with bronchitis 
were recorded by a private physician in June 1975 and October 
1976, respectively.  The first post-service evidence of 
chronic obstructive pulmonary disease was not until the mid-
1980's, when the veteran was diagnosed as having mild chronic 
obstructive pulmonary disease by VA.  These reports also 
reflect that the veteran had a history of smoking a pack of 
cigarettes a day.  A September 1998 Social Security 
Administration award determination letter reflects that the 
veteran was awarded disability benefits due to a primary 
diagnosis of chronic pulmonary insufficiency, effective April 
24, 1998.  However, none of these medical reports suggest 
that the veteran's chronic obstructive pulmonary disease is 
etiologically related to his in-service exposure to Agent 
Orange.  In addition, there is no other medical or scientific 
evidence of record suggesting that the veteran's chronic 
obstructive pulmonary disease is etiologically related to his 
exposure to Agent Orange in Service.  Moreover, chronic 
obstructive pulmonary disease is not subject to presumptive 
service connection on an Agent Orange basis.  38 C.F.R. 
§ 3.309(e) (1999).

The Board notes that the only evidence supportive of an 
etiological relationship between Agent Orange exposure and 
the veteran's currently diagnosed chronic obstructive 
pulmonary disease consists of the lay assertions of the 
veteran.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the Board must conclude that 
the veteran's claim is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for chronic obstructive 
pulmonary disease as due to exposure to Agent Orange.

II.  Entitlement to service connection for PTSD.

The evidence of record includes the report of a November 1997 
VA psychiatric examination of the veteran.  It shows that the 
veteran was found to have PTSD due to service stressors.  The 
medical evidence of current PTSD and of a nexus between 
service and PTSD is sufficient to establish that the 
veteran's claim is well grounded.  

III.  Entitlement to service connection for back disability, 
to include as secondary to the service connected left knee 
disability. 

A May 1997 VA examiner concluded that it was unlikely that 
the veteran's back disorder was secondary to the left knee 
meniscectomy.  However, a November 1999 VA outpatient report 
reflects that the veteran was diagnosed as having 
degenerative joint disease of the lumbar spine due to over 
use provoked by a left knee injury (the veteran was also 
diagnosed as having degenerative joint disease of the left 
knee secondary to a military injury and meniscectomy).  The 
November 1999 outpatient report constitutes medical evidence 
of a nexus between a current back disorder and the service 
connected left knee injury and is enough to establish that 
the veteran's claim is well grounded.  


ORDER

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease as due to exposure to Agent 
Orange is denied.

The Board having determined that the claims of entitlement to 
service connection for PTSD and for back disability, to 
include as secondary to the service-connected left knee 
disability, are well grounded, the appeals are granted to 
this extent.  


REMAND

Since the claims of entitlement to service connection for 
PTSD and back disability, to include as secondary to the 
service-connected left knee disability, and entitlement to an 
evaluation in excess of 10 percent for the service-connected 
left knee disability, are well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 
(1999). 

As noted above, a November 1997 VA examination report 
reflects that the veteran was diagnosed as having PTSD based 
on alleged service stressors.  Specifically, at that time, 
the veteran maintained that his left leg was wounded during 
an attack in Vietnam while he was serving as a door gunner on 
a helicopter.  Also during a June 1999 hearing at the 
Louisville, Kentucky RO, the veteran related that he served 
with the First Marine Airwing, HMS 36, Mags 36 at Phu Bai 
during Vietnam and that he had engaged in combat with the 
enemy (the veteran's DD 214 reflects that his military 
occupational specialty was a supply man).  More specifically, 
he related that his friend, Harold Richardson, was killed by 
small arms file during routine patrol duty in either 1969 or 
1970.  During an October 1999 hearing before the undersigned 
Board member, the veteran related that during service in 
Vietnam, he saw a "Mr. Ferguson," presumably a corporal, 
commit suicide by shooting himself in the head in either 1969 
or early 1970. 

A review of the claims file reflects that the RO has obtained 
a copy of service personnel records but has not undertaken 
any other development to verify the veteran's alleged 
stressors.  Although the information provided by the veteran 
may not be sufficiently detailed to be verified, he has 
provided sufficient information to warrant further 
development in an attempt to verify the stressors. 

In support of his claim of entitlement to service connection 
for back disability to include as secondary to the service-
connected left knee disability, a May 1997 VA examiner 
concluded that it was unlikely that the veteran's back 
disorder was secondary to the left knee meniscectomy.  
However, as noted above, a November 1999 VA outpatient report 
reflects that the veteran was diagnosed as having 
degenerative joint disease of the lumbar spine due to over 
use provoked by a left knee injury (the veteran was also 
diagnosed as having degenerative joint disease of the left 
knee secondary to a military injury and meniscectomy).  The 
RO has not addressed the issue of entitlement to service 
connection on a secondary basis for back disability in 
accordance with 38 C.F.R. § 3.310 (1999). 

Concerning the claim of entitlement to an evaluation in 
excess of 10 percent for the service-connected left knee 
disability, the veteran testified during the October 1999 
hearing that his left knee ached, swelled and gave out about 
one to two times a month.  He related that he had swelling of 
the left knee with prolonged use with excessive walking, and 
that he wore a left knee brace which he had bought himself.  
The Board notes that the most recent VA orthopedic 
examination of the veteran's left knee was performed in May 
1997, and the report of that examination does not provide an 
adequate assessment of the functional impairment associated 
with this disability.  See 38 C.F.R. §§ 4.40, 4.45 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims for 
service connection for PTSD and back 
disability and for an increased 
evaluation for the service-connected left 
knee disability.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file. 

2.  The veteran should also be requested 
to provide more specific details, to the 
extent possible, about the stressful 
events he claims to have experienced 
during service, to include the 
suicide/death of a "Harold Richardson" 
or a "Mr. Ferguson" in either 1969 or 
1970.  The veteran should also report in 
detail any events relating to his alleged 
in-service combat experiences.  

3.  Then, the RO should prepare a summary 
of the veteran's alleged stressors.  This 
summary, a copy of the veteran's service 
personnel records, transcripts from his 
June and October 1999 hearings at the RO 
in Louisville, Kentucky and of any 
additional statement(s) provided by the 
veteran in response to this remand should 
be forwarded to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, for 
verification of the stressors claimed by 
the veteran.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a board 
certified psychiatrist, who has not 
examined him previously, if available, to 
determine the nature and extent of any 
currently present psychiatric disability.  
All indicated studies should be 
performed, and the veteran's claims file 
should be made available to and reviewed 
by the psychiatrist.  The psychiatrist 
specifically should confirm or rule out a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed.  

5.  The RO should also arrange for a VA 
examination by a physician with 
appropriate expertise to determine the 
extent of impairment from the veteran's 
service-connected left knee disability 
and to determine the etiology of any 
current low back disorder.  All indicated 
studies, including X-ray studies, must be 
performed.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use associated 
with the service-connected left knee 
disability should be described.  The 
physician should also be requested to 
identify any objective evidence of pain 
and the specific functional loss due to 
pain associated with the service-
connected left knee disability.  The 
physician should also express an opinion 
concerning whether the service-connected 
left knee disability would be productive 
of additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state. 

If a current low back disability is 
found, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected left knee disability.  The 
rationale for all opinions expressed 
should be fully detailed.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must be typed.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

7.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD and back 
disability.  The RO should adjudicate the 
issue of entitlement to service 
connection for back disability on a 
secondary basis.  In readjudicating the 
veteran's claim for an evaluation in 
excess of 10 percent for the service-
connected left knee disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely Notice of 
Disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



